UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 4) CKX, INC. (Name of Issuer) COMMON STOCK, $.01 PAR VALUE PER SHARE (Title of Class of Securities) 12562M106 (CUSIP Number of Class of Securities) with a copy to: Robert F.X. Sillerman Howard J. Tytel c/o CKX, Inc. CKX, Inc. 650 Madison Avenue, 16th Floor 650 Madison Avenue, 16th Floor New York, New York 10022 New York, New York 10022 Tel. No.: (212) 838-3100 Tel. No.: (212) 838-3100 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 18, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a Statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D and is filing this Schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 240.13d-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 12562M106 SCHEDULE 13D/A Page 2 of 21 1.NAME OF REPORTING PERSON:ROBERT F.X. SILLERMAN I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3.SEC USE ONLY 4.SOURCE OF FUNDS BK, OO 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6.CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF 7.SOLE VOTING POWER SHARES 20,681,565 (see Item 5) BENEFICIALLY 8.SHARED VOTING POWER OWNED BY 11,183,913(1) (see Item 5) EACH REPORTING 9.SOLE DISPOSITIVE POWER PERSON 20,681,565 (see Item 5) WITH 10.SHARED DISPOSITIVE POWER 11,183,913(1) (see Item 5) 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 31,865,478(2)(3) 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESý 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 32.83% OF COMMON STOCK(3) 14.TYPE OF REPORTING PERSON IN (1) Includes (i) 1,000,000 shares of Common Stock owned of record by Laura Baudo Sillerman, Mr. Sillerman’s spouse (ii) 6,135,704 shares of Common Stock owned of record by Sillerman Commercial Holdings Partnership L.P., in which Mr. Sillerman is the sole stockholder of the general partner; (iii) 2,556,392 shares of Common Stock owned of record by Sillerman Capital Holdings, L.P., a limited partnership controlled by Mr. Sillerman through a trust for the benefit of Mr. Sillerman’s descendants, and (iv) 1,491,817 shares of Common Stock issuable upon conversion of 1,491,817 shares of Series B Convertible Preferred Stock of CKX, Inc. that are subject to an option agreement entered into by Parent (defined in the Introductory Note below) and Promenade (defined in the Introductory Note below). CUSIP No. 12562M106 SCHEDULE 13D/A Page3 of 21 (2) Includes (i) 20,681,565 shares of Common Stock owned of record by Mr. Sillerman, (ii) 6,135,704 shares of Common Stock owned of record by Sillerman Commercial Holdings Partnership L.P., in which Mr. Sillerman is the sole stockholder of the general partner; (iii) 2,556,392 shares of Common Stock owned of record by Sillerman Capital Holdings, L.P., a limited partnership controlled by Mr. Sillerman through a trust for the benefit of Mr. Sillerman’s descendants; and, (iv) 1,491,817 shares of Common Stock issuable upon conversion of 1,491,817 shares of Series B Convertible Preferred Stock of CKX, Inc. that are subject to an option agreement entered into by Parent and Promenade; and, (v) 1,000,000 shares of Common Stock owned of record by Laura Baudo Sillerman, Mr. Sillerman's spouse. (3) Does not include 3,000,000 shares of Common Stock owned of record by the Tomorrow Foundation, a charity founded by Robert F.X. Mr. Sillerman and Laura Baudo Sillerman of which Mr. Sillerman is one of three directors. (4) Based on 97,066,818 shares of Common Stock of CKX, Inc. outstanding on July 17, 2007. CUSIP No. 12562M106 SCHEDULE 13D/A Page 4 of 21 1.
